   8:21-cv-00117-RGK-PRSE Doc # 5 Filed: 03/23/21 Page 1 of 1 - Page ID # 19




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TRALAN DEVONTE JOVONNI DUPREE
CARR,
                                                                  8:21CV117
                      Plaintiff,

        vs.                                                         ORDER

PATRICIA TRUE, LARRY SOBLER,
JULIE    BATENHORST,  ANDREW
CORBIN, HUNTER LEWIS, ALYSSA
COLVER, BONNIE BERGLAND, CHRIS
LUEBE, TODD PHELPS, CHERYL
HEIMAN, MARSHA SCHWARTZ, and DR.
JUVET CH'E,

                      Defendants.


        Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially
eligible to proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted,
and the Complaint shall be filed without payment of fees. Plaintiff is advised that the next
step in his case will be for the court to conduct an initial review of his claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

       Dated this 23rd day of March, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
